DETAILED ACTION
The response filed 12/8/21 is entered. Claims 1, 3, 4, 7, and 12-18 are amended. Claims 21 and 22 are new. Claims 2 and 20 are canceled. Claims 1, 3-19, 21, and 22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 12/8/21 have been fully considered but they are directed to newly amended claims and therefore believed to be answered by and thus moot in view of new grounds of rejections presented below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-16, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klug, US-20160327789 in view of Eash, US-20130100176.
In regards to claim 1 and the associated method claim 14, Klug discloses a head mounted display system (Fig. 5, 1000 AR System; Fig. 6, 2000 AR system) to display an image (Par. 0066 "The image generating processor 1010 is configured to generate virtual content to be displayed to the user. The image generating processor may convert an image or video associated with the virtual content to a format that can be projected to the user in 3-D."; Par. 0067 "the image generating processor 1010 may be housed in the wearable AR system 1000"), and further discloses the head mounted display system comprising: a display engine (Fig. 5, 1020 light source; Fig. 6, 2020 light source) to generate light for a display (Par. 0065 a light source 1020; Par. 0067 “The image generating processor 1010 is operatively coupled to the light source 1020 which projects the light associated with the desired virtual content..."); and an optical combiner (Fig. 5, 1090 LOE, i.e. light guiding optical element, Fig. 6, 2090 LOE, i.e. light guiding optical element) to output the plurality of colors of light to generate the image including the first color and the second color (Par. 0072 "Each LOE 1090 is then configured to project an image or sub-image that appears to originate from a desired depth plane or FOV angular position onto a user's retina."; Par. 0091-0092 using a combined red and blue light and separate green light).
Klug does not disclose expressly, the light having a plurality of colors to display an image, a first color having a first resolution and a second color having a second resolution, the second resolution lower than the first resolution, the resolution independent of sub-pupil size; the image perceived at the first, higher resolution.

Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art that the HMD of Klug can include a foveal and field image in the manner of the Eash. The motivation for doing so would have been to present the user with high resolution images over a wide field of view (Eash Par. 0005).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Eash with Klug to obtain the invention of claims 1 and 14.

In regards to claim 7, Klug discloses the system configured to apply color specific settings to a subset of plurality of colors (Klug Fig. 5, 1022 sub-light sources; Klug Fig. 6, 2022 sub-light sources; Klug Par. 0068 "The light source 1020 includes a plurality of spatially separated sub-light sources 1022 that are operatively coupled to a controller 1030 ... For instance, the light source 1020 may include color specific LEDs and lasers ... "; Klug Par. 0075 "The light source 2020 in this system 2000 includes two groups of sub-light sources 2022 a, 2022 b ... "; Klug Par. 0079 "In one embodiment, three sub-beams include red, green and blue light, respectively."), wherein the settings comprise 
In regards to claim 8, Klug discloses green light has a closer focal distance than red light and blue light (Klug Par. 0075 ''The light source 2020 in this system 2000 includes two groups of sub-light sources 2022a, 2022b"; Klug Par. 0077 "the light source 2020 (e.g., an angularly displaced RGB flat panel having spatially displaced red, green and blue sub-light sources (e.g., LEDs))"; Klug Par. 0096 "the plurality of light beams from the sub-light sources 2022a, 2022b pass through or reflect off of the above-listed system components ... the first and second SLMs 2024a, 2024b can be configured to increase the number of depth planes by temporal multiplexing ... the first and second SLMs 2024a, 2024b can produce image fields simultaneously, such that 
In regards to claim 9, Klug discloses the optical combiner to output the green light at a first focal distance (Klug Fig. 21-23, 2090 LOE); and a second optical combiner to output red light at a second (Klug Fig. 21-23, 2090 LOE), further focal distance (Klug Fig. 23; Klug Par. 0096 "the plurality of light beams from the sub-light sources 2022a, 2022b pass through or reflect off of the above-listed system components ... the first and second SLMs 2024a, 2024b can be configured to increase the number of depth planes by temporal multiplexing ... the first and second SLMs 2024a, 2024 b can produce image fields simultaneously, such that two depth planes may be displayed simultaneously within the viewer field of view."; Klug Fig. 23 the optical combiner 'Green Eyepiece plane 1' understood to output the green light at a first focal distance, and the second optical combiner 'Red Eyepiece plane 2' understood to output the red light at a second, further focal distance).
In regards to claim 10, Klug discloses blue light is passed through the second optical combiner (Klug Fig. 21-23, 2090 LOE; Klug Par. 0094 "Using magenta light and LOE 2090 structures like those depicted in KLUG FIG. 21, the AR system 2000 depicted in KLUG FIG. 22B can provide light for three times as many LOEs 2090 as the AR system 2000 depicted in KLUG FIG. 22A. For instance, the AR system 2000 depicted in KLUG FIG. 22A generates six sub-pupils 302 to provide light for six LOEs 
In regards to claim 11, Klug discloses green-blue light is displayed at a first focal distance, and red-green light is displayed at a second focal distance (Fig 23; Klug Par. 0075 "The light source 2020 in this system 2000 includes two groups of sub-light sources 2022a, 2022b"; Klug Par. 0077 "the light source 2020 (e.g., an angularly displaced RGB flat panel having spatially displaced red, green and blue sub-light sources (e.g., LEDs))"; Klug Par. 0096 "the plurality of light beams from the sub-light sources 2022a, 2022b pass through or reflect off of the above-listed system components ... the first and second SLMs 2024a, 2024b can be configured to increase the number of depth planes by temporal multiplexing ... the first and second SLMs 2024a, 2024b can produce image fields simultaneously, such that two depth planes may be displayed simultaneously within the viewer field of view."; Klug Fig. 23 the green-blue light injected into 'Green Eyepiece plane 1' and 'Blue Eyepiece plane 1' understood to be displayed at a first focal distance, and the red-green light injected into 'Red Eyepiece plane 2' and 'Green Eyepiece plane 2' understood to be displayed at a second focal distance).
In regards to claim 12, Klug and Eash, as combined above, disclose a first display engine (Klug Fig. 5, 1022 sub-light sources; Fig 6 2022a, 2022b sub-light sources) to generate a foveal image with a subset of the plurality of colors (Klug Par. 0068 "The light source 1020 includes a plurality of spatially separated sub-light sources 
In regards to claim 13, Klug, and Eash, as combined above, disclose the subset of colors comprises a green color channel (Klug Fig. 6, 2022a sub-light source), and the second display engine generating the field display comprises red, blue, and green channels (Klug Fig. 6, 2022b sub-light sources; Klug Fig. 8A-8C; Klug Par. 0076 "Sub-pupils 302 formed by beams having the same color may be maximally spatially separated ... in systems 2000 like the one depicted in FIG. 6, which form sub-pupils 302 
In regards to claim 15, Klug and Eash, as combined above, disclose the first color comprises a green color channel (Klug Fig. 6, 2022 sub-light source; Klug Par. 0075 ''The light source 2020 in this system 2000 includes two groups of sub-light sources 2022a, 2022b"; Klug Par. 0077 "the light source 2020 (e.g., an angularly displaced RGB flat panel having spatially displaced red, green and blue sub-light sources (e.g., LEDs)) ... "; Eash Fig. 13A and 13B; Par. 0105-0108 foveal image data is passed through the color selective mirror to the eye and field image data is passed to the light guide).
In regards to claim 16, Klug and Eash, as combined above, disclose a system configured to apply a color specific setting to the first color, wherein the color specific setting comprises focal distance (Klug Fig. 4; Klug Par. 0055 "Multiple-plane focus systems create a perception of variable depth by projecting images on some or all of a plurality of depth planes located at respective fixed distances in the Z direction from the user's eye."), and a green color channel has a nearer focal distance than other color channels (Klug Fig. 23; Klug Par. 0075 "The light source 2020 in this system 2000 includes two groups of sub-light sources 2022a, 2022b"; Klug Par. 0077 “the light source 2020 (e.g., an angularly displaced RGB flat panel having spatially displaced red, 
In regards to claim 21, Klug discloses a head mounted display system (Fig. 5, 1000 AR System; Fig. 6, 2000 AR system) to display an image (Par. 0066 "The image generating processor 1010 is configured to generate virtual content to be displayed to the user. The image generating processor may convert an image or video associated with the virtual content to a format that can be projected to the user in 3-D."; Par. 0067 "the image generating processor 1010 may be housed in the wearable AR system 1000"), the head mounted display system comprising: a first display engine (Fig. 5, 1020 light source; Fig. 6, 2020 light source) to generate light for a display (Par. 0065 a light source 1020; Par. 0067 “The image generating processor 1010 is operatively coupled to the light source 1020 which projects the light associated with the desired virtual content..."); and an optical combiner (Fig. 5, 1090 LOE, i.e. light guiding optical element, Fig. 6, 2090 LOE, i.e. light guiding optical element) to output the spectrum light (Par. 0072 "Each LOE 1090 is then configured to project an image or sub-image that 
Klug does not disclose expressly, a first display engine to generate a foveal image with a first subset of a plurality of colors, the foveal image having a first resolution; a second display engine to generate a field image with a second subset of the plurality of colors, the field image having a second resolution, the second resolution lower than the first resolution, wherein the resolution is independent of a sub-pupil size associated with the subsets of colors; and output the spectrum of light, including the foveal image and the field image.
Eash discloses the light having a plurality of colors to display an image (Fig. 13A and 13B; Par. 0105 images from the display panel are color), a first display engine to generate a foveal image with a first subset of a plurality of colors, the foveal image having a first resolution (Fig. 13A and 13B; Par. 0105-0108 foveal image data is passed through the color selective mirror to the eye); a second display engine to generate a field image with a second subset of the plurality of colors, the field image having a second resolution, the second resolution lower than the first resolution (Fig. 13A and 13B; Par. 0105-0108 field image data is reflected by the color selective mirror to the light guide), the field image having a second resolution, the second resolution lower than the first resolution, wherein the resolution is independent of a sub-pupil size associated with the subsets of colors (Par. 0105-0108 field image has a lower resolution than the foveal image); and output the spectrum of light, including the foveal image and the field image (Fig. 13A and 13B; Par. 0105-0108 foveal image data is passed through 
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art that the HMD of Klug can include a foveal and field image in the manner of the Eash. The motivation for doing so would have been to present the user with high resolution images over a wide field of view (Eash Par. 0005).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Eash with Klug to obtain the invention of claim 21.
In regards to claim 22, Klug and Eash, as combined above disclose the first subset of the plurality of colors comprises green (Klug Fig. 6, 2022a sub-light source; Eash Fig. 13A and 13B; Eash Par. 0105-0108 foveal image data is passed through the color selective mirror to the eye and field image data is reflected by the color selective mirror to the light guide), and the second subset of the plurality of colors comprises red, blue, and green (Klug Fig. 6, 2022b sub-light sources; Klug Fig. 8A-8C; Klug Par. 0076 "Sub-pupils 302 formed by beams having the same color may be maximally spatially separated ... in systems 2000 like the one depicted in FIG. 6, which form sub-pupils 302 separated from each other in Z direction, color and/or depth plane and/or field of view solid-angle segment can be switched by switching sub-light sources 2022a, 2022b ... "; Klug Par. 0079 "In one embodiment, three sub-beams include red, green and blue light, respectively."; Fig 8A-8C one of the 302 sub-pupil marked "1" understood to include a green color channel, and the three 302 sub-pupils marked "2" understood to include red, blue, and green channels; Eash Fig. 13A and 13B; Eash Par. 0105-0108 foveal . 
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klug, US-20160327789 and Eash, US- 20180284451, as combined above in regards to claim 1, in further view of Lewis, US-20130100176.
In regards to claim 3, Klug and Eash, as combined above, disclose the subset of colors comprises green light (Klug Fig. 6, 2022 sub-light source; Klug Par. 0075 ''The light source 2020 in this system 2000 includes two groups of sub-light sources 2022a, 2022b"; Klug Par. 0077 "the light source 2020 (e.g., an angularly displaced RGB flat panel having spatially displaced red, green and blue sub-light sources (e.g., LEDs)) ... "), and the green light has a higher resolution than blue light (Klug Fig. 7A, Klug Par. 0084 "The disclosed AR system 2000 utilizes spatially separated sub-light sources 2022 and injection optical systems 2060 to enable distinct beams and sub-pupils 302 to address in-coupling gratings configured to admit light into distinct LOEs 2090."; Klug Par. 0088 "Larger sub-pupils (e.g., 302) can provide increased image resolution in optical systems compared to sub-smaller pupils (e.g., 302s) ... Optical systems 2000 can include smaller blue light sources and larger red and green light sources to achieve smaller blue sub-pupils 302s ... As a result, blue light resolution can be lower than the resolution for red and green light."). 
Klug and Eash do not further disclose the green light has a higher resolution than red light. 
Lewis discloses a green light has a higher resolution than red light (Par. 0140 "Because the eye is more sensitive to green than red and more sensitive to red than 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the green light having a higher resolution than red light, as disclosed by Lewis, with the green light having a higher resolution than blue light, as disclosed by Klug, to improve image quality (Lewis Par. 0142 "By writing the green and red image data at a higher resolution than the blue image data, and by writing the green image data at a higher resolution than the red image data, the implementation of FIG. 22 can accordingly improve the image quality ... by displaying each color to which the eye is more sensitive at a higher resolution than each color to which the eye is less sensitive.").
Therefore, it would have been obvious to one of ordinary skill in the art to combine Lewis with Klug and Eash to obtain the invention of claim 3.
In regards to claim 4, Klug and Eash, as combined above, disclose the head mounted display system of claim 2, and further discloses: the optical combiner (Klug Fig. 21, 2090c LOE) to output green light (Klug Par. 0083 "each beam is propagated along a single LOE 2090 to the user's eye."; Klug Par. 0091 "FIG. 21 depicts an AR system 2000 where two light beams are configured to provide light that propagates along three LOEs 2090 ... The second light beam 304b includes green light."; Klug Par. 0092 "the second beam 304b passes through the first and second LOEs 2090a, 2090b and enters the third LOE 2090c (through in-coupling grating 2092), which is tuned to 
Klug and Eash do not further disclose the red light having a second, lower resolution. 
Lewis discloses a red light having a second, lower resolution (Klug Par. 0140 "Because the eye is more sensitive to green than red and more sensitive to red than blue, various implementations disclosed herein may write the green data at a high resolution, the red data at an intermediate resolution, and the blue data at a lower resolution than the red data. Such an implementation may improve the frame rate while still maintaining high image quality."). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the red light having a second, lower resolution, as disclosed by Lewis, with the red light of Klug 
Therefore, it would have been obvious to one of ordinary skill in the art to combine Lewis with Klug and Eash to obtain the invention of claim 4.
In regards to claim 5, Klug, Eash, and Lewis, as combined above, discloses a third optical combiner (Klug Fig. 21, 2090a LOE) to output blue light (Klug Fig. 21, 23; Klug Par. 0091 "The first light beam 304 a includes both red and blue light... The first beam 304a is aligned ... with in-coupling gratings 2092 formed on first and second LOEs 2090a, 2090b, which are tuned to propagate blue and red light, respectively. Due to the properties of the first LOE 2090a, any red light entering the first LOE 2090a will not be propagated therein."), the blue light having a third, lowest resolution (Klug Par. 0088 "Larger sub-pupils (e.g., 302) can provide increased image resolution in optical systems compared to sub-smaller pupils (e.g., 302s) ... Optical systems 2000 can include smaller blue light sources and larger red and green light sources to achieve smaller blue sub-pupils 302s ... As a result, blue light resolution can be lower than the resolution for red and green light."; the resolution of the blue light understood to act as the third resolution which is the lowest among that of the three colors).
In regards to claim 6, Klug, Eash, and Lewis, as combined above, discloses blue light is passed through the second optical combiner (Klug Fig. 21-23, 2090 LOE) (Klug .
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klug, US-20160327789, Eash, US-20180284451, and Lewis, US-20130100176, as combined above in regards to claim 14, in further view of Bradski, US-20160026253.
In regards to claim 17, Klug, Eash, and Lewis, do not further disclose a system configured to apply a color specific setting to the first color, wherein the color specific setting comprises foveating, and a green color channel is displayed with a foveated display. 
Bradski discloses foveating (Par. 0384 "Display systems have been created in the past that use eye or gaze tracking as an input, and to save computation resources by only creating really high resolution rendering based on where the person is gazing at the time ... The locations of the high versus low resolution portions may be dynamically slaved to the tracked gaze location in such a configuration, which may be termed a "foveated display"."), and the green color channel is displayed with a foveated display (Fig. 18; Par. 0358 "each tight cluster of 3 fiber cores contains one core that relays red 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide foveating and the green color channel displayed with a foveated display, as disclosed by Bradski, in the color specific setting of Klug and Eash to save computation resources of the display system (Bradski Par. 0384 " Display systems have been created in the past that use eye or gaze tracking as an input, and to save computation resources by only creating really high resolution rendering based on where the person is gazing at the time. However, lower resolution rendering is presented to the rest of the retina").
Therefore, it would have been obvious to combine Bradski with Klug, Eash, and Lewis to obtain the invention of claim 17.
In regards to claim 18, Klug, Eash, Lewis, and Bradski, as combined above, disclose the optical combiner assembly comprises one or more waveguides (Klug Par. .
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 19, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a head mounted display system and specifically including “the optical combiner assembly comprises two or more waveguides, a waveguide guiding the green color channel has higher tolerances than the waveguide for the other color channels”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        2/8/22




/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622